Citation Nr: 0309182	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from November 1941 to 
October 1945 and from November 1947 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Although the appellant also initially 
appealed the denial of entitlement to accrued benefits and to 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35, she limited her appeal to the issue of entitlement to 
service connection for the cause of the veteran's death in 
her substantive appeal received in April 2001.  Therefore, 
the Board construes the issues on appeal to be as stated 
above.  


FINDINGS OF FACT

1.  Service connection was not established for any disability 
during the veteran's lifetime.  

2.  The veteran died in October 2000 due to congestive heart 
failure which began many years after his separation from 
service and was not related to service in any way.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January 2001 rating decision, March 2001 statement of the 
case, and December 2001 supplemental statement of the case, 
the appellant and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  In the December 
2001 supplemental statement of the case, the RO explained the 
provisions of the VCAA and gave additional notice of the 
evidence needed to substantiate the claims on appeal.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
In particular, the Board obtained records of the veteran's 
hospitalization at a private facility in September 2000.  As 
discussed below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Initially, the record shows that service connection was not 
established for any disability during the veteran's lifetime.  
Further, a March 1982 rating decision denied service 
connection for arteriosclerotic heart disease with 
hypertension.  The veteran did not appeal that determination.  

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis indicative of any 
heart disorder.  Although the veteran's December 1981 claim 
for service connection for a heart condition states that he 
was treated for heart problems at Travis Air Force Base from 
1963 to 1966, the service medical records do not reflect any 
such treatment.  A cardiology consult dated in March 1966, 
just months prior to his retirement from service, notes that 
a recent electrocardiogram (EKG) had shown minimal 
ST depression; the examiner concluded that the finding was a 
normal variant.  The veteran had reported slight exertional 
dyspnea, but denied any other symptoms of cardiovascular 
disease.  The clinical examination was reportedly normal.  
The examiner commented that a complete review of all of the 
veteran's EKG tracings during service had revealed the 
variant to be normal for him.  

A VA compensation examination was conducted in February 1982 
in conjunction with the veteran's service connection claim.  
At that time, the veteran reported that he had been worked up 
"rather extensively" just prior to his retirement for 
symptoms of chest and left arm pain that were associated with 
an abnormal EKG.  He indicated, however, that the symptoms 
had disappeared over time and that he had had no additional 
follow-up.  The veteran reported to the 1982 examiner that, 
during the previous year, he had experienced a recurrence of 
chest pain radiating into his left arm.  He denied additional 
work-up for his recurrent symptoms.  The examiner indicated 
that there was no history of myocardial infarction, 
congestive heart failure, or cerebrovascular accident.  On 
examination, the veteran's blood pressure was noted to be 
160/100 and a systolic murmur was heard.  No other abnormal 
clinical findings were reported.  The diagnoses assigned 
included hypertension and arteriosclerotic heart disease.  

A June 1982 private medical report states that the veteran 
had recently sustained an extensive anterior myocardial 
infarction.  Subsequent private treatment records reflect 
ongoing follow-up and treatment for his cardiac disease, 
including a coronary angioplasty in 1991.  

The veteran was hospitalized at a private facility in early 
September 2000 for observation following an episode of chest 
pain which resolved in the emergency room after taking 
nitroglycerin.  Those records also note the veteran's history 
of congestive heart failure and resection of an abdominal 
aortic aneurysm.  A clinic note dated September 12, 2000, 
described in some detail the veteran's history of cardiac and 
other medical conditions and indicated that he was to return 
to the clinic in 2 months for follow-up.  

A death certificate indicates that the veteran died on 
October [redacted]
, 2000, with the immediate cause of death being 
cardiopulmonary arrest, due to or as a consequence of 
congestive heart failure.  

Despite the veteran's contention in 1981-82 and the 
appellant's current contention, the service medical records 
do not reflect any extended evaluation for a cardiac disorder 
during service.  Neither do they show that he complained of 
chest or arm pain during service, although he did apparently 
complain of exertional dyspnea.  They do note a cardiology 
consultation in 1966 to review an electrocardiographic 
finding, however.  Nevertheless, that finding was determined 
to be a normal variant for the veteran.  There is no medical 
evidence that any cardiac disorder was diagnosed or even 
suspected at that time.  

The veteran reported to the 1982 VA examiner that he had 
noted the "recurrence" of chest and left arm pain during 
the previous year.  Shortly thereafter, he apparently 
sustained a myocardial infarction and subsequent medical 
records reflect continued follow-up and treatment for his 
cardiac condition until his death due to congestive heart 
failure in 2000.  

The record is clear that the veteran died of arteriosclerotic 
heart disease that had been present since at least 1982.  The 
question in this case is whether that condition began in or 
was otherwise attributable to service.  

Despite the veteran's and the appellant's contentions, 
however, there is no medical evidence that a cardiac disorder 
was present during service or for many years thereafter.  Nor 
is there any medical evidence that the heart condition that 
the veteran developed in later years was related to any 
incident of service.  Although the appellant has indicated 
that the veteran had told her that he was denied employment 
shortly after his retirement from service because of a heart 
condition, she has stated that records from that employer are 
not available, and there is no other documentation of such 
denied employment.  Lacking evidence of a heart disorder 
during service or of a nexus to service of the heart disease 
which was the cause of the veteran's death, service 
connection for heart disease is not established.  Further, 
because there is no medical evidence that arteriosclerotic 
heart disease was first manifested within one year after the 
veteran's separation from service, service connection 
likewise cannot be presumed.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Accordingly, the Board concludes that the veteran died of 
heart disease that was in no way related to service and that, 
therefore, the criteria for service connection for the cause 
of the veteran's death are not met.  

Because the Board finds that the preponderance of the 
evidence is against the appellant's claim, the provisions of 
§ 5107(b) are not applicable.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

